DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         DEXTER LEE BOGGS,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-892

                           [December 7, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Lawrence Mirman, Judge; L.T.            Case Nos.
15001336CFAXMX,        15001338CFAXMX,          15001340CFAXMX,
15001392CFAXMX and 15001394CFAXMX.

   Valarie Linnen, Atlantic Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, J., and SINGHAL, RAAG, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.